Citation Nr: 1415023	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-45 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the RO in Cleveland.  The transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral pes planus is the result of his period of active military service.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service or for aggravation of a pre-existing condition during service beyond its natural progression. 38 U.S.C.A. § 1110;
38 C.F.R. §§ 3.303 , 3.306.

The Veteran's September 1964 Report of Medical History notes that the Veteran entered service with "pes planus 1degree." Upon separating from service, the Veteran's October 1967 Report of Medical Examination states that the Veteran had "PP [pes planus] 3 degrees."  As such, the crux of the matter here is whether the Veteran's pes planus was aggravated during service beyond its natural progression.

Aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 C.F.R. § 3.306.

In this instance, an examination addressing whether the Veteran's pes planus was aggravated during service beyond its natural progression is required prior to the Board's consideration of the claim.  To that end, it is unclear whether any increase of the severity of the Veteran's pes planus during the time of his service was due to the natural progress of that disability.  During his hearing before the undersigned, the Veteran and his representative asserted that Dr. G.P., a private podiatrist, opined that the Veteran's pes planus was aggravated beyond the natural progression of that disability during his period of active service.  See June 2013 Hearing Transcript.  

However, a review of Dr. G.P.'s letter reveals that he did not actually opine as to whether the Veteran's pes planus was aggravated beyond its natural progression during his period of service.  See March 2012 Letter of Dr. G.P.  Instead, Dr. G.P. provides a history of the development of the Veteran's pes planus.  Id.  As such, the Board is not able to opine as to the medical question of whether the Veteran's pes planus was aggravated beyond its natural progression during his period of active service.  Therefore, a VA examination is necessary to discuss such. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

2. Schedule the Veteran for a VA examination.  The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner is asked to provide an opinion as to whether the Veteran's pes planus was aggravated during service beyond its natural progression.  In doing so the examiner should explain the notation of "pes planus 1degree" upon entering service and the diagnosis of "PP [pes planus] 3 degrees" upon exiting service.   


3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


